Citation Nr: 1105765	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to reimbursement of medical expenses for private 
medical treatment received on February 11, 2008.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from January 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Medical Center in Canandaigua, New York, denying 
reimbursement for private medical expenses incurred on February 
11, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement by the VA for medical expenses 
incurred on February 11, 2008 for private medical treatment 
following an accident which resulted in a head injury.  The RO is 
noted to have denied this on the basis of his having not timely 
filed a claim for such reimbursement under the Veteran's 
Millennium Act governing authorized payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2010) (hereinafter referred to as the "Millennium 
Act.")  

The Board finds that further development of this matter is needed 
in order to provide for proper adjudication of this matter.  In 
regards to reimbursement under the Millennium Act, the Veteran 
concedes that he did not file a claim for reimbursement of 
medical expenses within 90 days of his treatment, as required 
under 38 C.F.R. 17.1004.  He indicated that he was making monthly 
payments, and that more than 90 days had passed when he was 
apprised by his VA medical provider during a regular check up 
that he should apply for reimbursement of his medical treatment.
What is not clear is whether the Veteran had tried to exhaust 
other third party payment/insurance options, which could 
potentially extend the filing deadline beyond 90 days.  See 38 
C.F.R. 17.1004 (d)(4) (shows that claim must be filed within 90 
days of the date the Veteran finally exhausted without success, 
action to obtain payment or reimbursement for the treatment from 
a third party).  Thus further information is needed to ascertain 
whether such attempts to exhaust his payment options had been 
made.

Furthermore, while this matter was disqualified by the RO under 
the Millennium Act, further evidence is necessary to determine 
whether he could be potentially eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728 (West 2002), 38 C.F.R. 
§ 17.120.  The Board notes that the time limit for filing claims 
for such reimbursement is 2 years, rather than 90 days.  See 38 
C.F.R. § 17.126.  

What is not clear in the available evidence is whether the 
Veteran could possibly meet the criteria for reimbursement under 
38 U.S.C.A. § 1728, 38 C.F.R. § 17.120.  Under this criteria, in 
order to be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility, there must be a showing 
that three criteria are met: (a) the care and services rendered 
were either: (1) for an adjudicated service-connected disability, 
or (2) for a non- service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.47(i); (b) the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that the claims file, which could potentially 
contain evidence that could address whether the above criteria is 
met, was requested but not provided.  The evidence currently of 
record fails to show if the Veteran has any service connected 
disabilities, much less the percentage of such disabilities, or 
evidence to show whether the treatment of February 11, 2008 had 
any relation to any service connected condition such as would 
meet basic eligibility for consideration of this matter under 38 
U.S.C.A. § 1728.  Thus proper development requires obtaining the 
claims file, should one be shown to exist.  

Finally the Board notes that the original denial of this claim is 
said to be February 24, 2009.  However a copy of this original 
denial is not of record.  The AOJ should ensure that a copy of 
this original denial is associated with the VA medical folder.   

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's claims file (if 
any is available) with his VA medical folder, 
and also associate a copy of the original 
denial of his claim, said to be dated 
February 24, 2009, with the medical folder.

2.  Contact the Veteran and ask him to 
clarify whether he had attempted to obtain 
payment from a third party (such as 
insurance, Medicare, etc.) for the treatment 
received March 11, 2008, and if so, he should 
be requested to provide evidence of the date 
in which such attempts to obtain third party 
payment were finally exhausted.  

3.  After completion of the above, and after 
any undertaking any additional development 
deemed necessary to properly adjudicate this 
matter under either 38 U.S.C.A. §§ 1725 or 
1728 (to include any development necessary to 
address whether the treatment of February 11, 
2008 was for a medical emergency as well as 
addressing the availability of VA facilities, 
should it become necessary to address such 
questions), readjudicate the unauthorized 
medical expenses claim, in light of the 
additional evidence of record.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, furnish him with 
a supplemental statement of the case that 
includes the amended provisions of 38 
U.S.C.A. §§ 1725 and 1728 and any applicable 
regulations.  After an appropriate time is 
afforded for the Veteran to respond, the 
matter should be returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


